Title: John Adams to John Thaxter, 8 April 1777
From: Adams, John
To: Thaxter, John


     
      Dear Sir
      Philadelphia April 8. 1777
     
     Your kind Favour of March 22. reached me Yesterday. I am much obliged to you for your Account of the Proceedings of the Superiour Court, and wish you to continue to give me a regular Account of their Progress. The Order, and Happiness of the State and even its Safety, depend much upon that Court, and I long to learn that they are fully employed in the Distribution of Justice, both in the civil and criminal Branches.
     The Restraint you mention you may wholly lay aside, and write to me with the Utmost Freedom and without Reserve. . . . I should be happy, to answer any of your Letters and Enquiries as well as I can at this Distance, and with all my Avocations.
     There is one Subject, which I would wish you to turn your Thoughts to, for your Amusement, as soon as possible. It is likely to be the most momentous political Subject of any. It is the Subject of Money. You will find in Mr. Locks Works a Treatise concerning Coins, and in Postlethwait, another of Sir Isaac Newton under the Terms, Coin, Money, &c.
     It is a Subject of very curious and ingenious Speculation, and of the last Importance at all Times to Society, but especially at this Time, when a Quantity of Paper more than is necessary for a Medium of Trade, introduces so many Distresses into the Community, and so much Embarrasses our public Councils and Arms.
     In the Writings of those great Men you will see the Principles of Commerce and the Nature of Money. And after understanding it perfectly as a Philosopher and a Statesman, I hope you will soon have many honest Opportunities of handling a great deal of it as a Lawyer. I am, sir, with much Esteem your Friend,
     
      John Adams
     
    